DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification lacks antecedent basis for the phrase “adapted to be placed within the rubber mold of the Foley catheter during manufacture” in Claim 4.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to:
(a) the breadth of the claims;
(b) the nature of the invention;
(c) the state of the prior art;
(d) the level of one of ordinary skill;
(e) the level of predictability in the art;
(f) the amount of direction provided by the inventor;
(g) the existence of working examples; and
(h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Regarding Claim 3: polymer or braided polymers, polyurethane, silicone, and plastic are listed as possible materials for the claimed invention. These materials are not enabled in the specification as possible materials (¶[0020]). One of ordinary skill wouldn’t know what specific polymers, braided polymers, or plastic compositions would limit stretching while maintaining flexibility, and no direction is provided by the inventor regarding use of these materials. The invention as claimed cannot be made of silicone or polyurethane, for example, as  they would not limit the stretching of a silicone Foley catheter (Wand factors A-G).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase “an array of anchoring devices of same or differing materials” is indefinite and can be interpreted to mean that the anchoring devices are made of the same or different material as the cord body, or if the anchoring devices themselves are made of the same or different materials. For the purpose of compact prosecution, it is being interpreted that the anchoring devices are made of the same or different material as the cord body.
Regarding Claim 3, the phrase, “cord body and anchoring devices are made from at least one of silk, polymer, etc.” is an open-ended Markush group (MPEP 2173.05(h)). It is unclear what the limitations are on the types of possible materials in the claimed invention. 
Regarding Claim 3, the phrases “various… fibrous materials” and “various plasticized materials” are indefinite because there is no way of determining what specific materials are covered by the term “various”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wojcik (US 4823805 A).  
Regarding Claim 1, Wojcik discloses a device (strain relief line 36 is placed into the catheter body, Fig. 2 col 2 ln 65-68, and anchored using adhesive, Col 2 ln 65-Col 3 ln 6) to be placed in an indwelling Foley catheter (catheter 6 is a Foley catheter, Fig. 1-2 Col 1 ln 66-68) comprising of
A cord body (middle portion of 36, Fig. 2)
And an array of anchoring devices (first and second ends of strain relief line 36 are anchored using adhesive. Col 2 ln 65-Col 3 ln 6) of same or different materials (the anchoring devices are interpreted as being made of the same or different material as the cord body. The strain relief line is nylon or polyester thread, which is a different material than the adhesive used to anchor the strain relief line).
Regarding Claim 4, Wojcik discloses that the device (strain relief line 36 and adhesive anchors, Fig. 2) is adapted to be placed within the rubber mold of the Foley catheter during manufacture (the strain relief line 36 is preferably molded into the catheter body. Col 3 ln 32-33 and then anchored using adhesive Col 2 ln 65-Col 3 ln 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik in view of Lee (US 6184298 B1).
Regarding Claim 2, Wojcik discloses that the cord body is made of a flexible non-stretch material (36 is made of nylon or polyester, such polyester or nylon threads having a diameter of about 0.015 inch have successfully been used to provide strain relief. The strain relief line has an outside diameter less than about one-tenth the body diameter, so that the line does not introduce excessive resistance to bending. Col 3, ln 12-32).
Wojcik is silent whether the anchoring devices are made of a flexible non-stretch material.
Lee teaches an adhesive comprising polyethylene suitable for complex composite structures, such as those having multiple barrier and structural layers which are typically incompatible with one another (col 1 ln 11-16), thus from a similar field of endeavor, wherein the anchoring devices are made of a flexible non-stretch material (a polyethylene adhesive used as an anchoring device would inherently have flexibility and stretch resistance) in order to adhere a plurality of layers in fabricated parts/structures such as bottles, containers etc. which demand structural integrity for the ultimate intended use (Col 7 ln 61-64).
Regarding Claim 3, Wojcik discloses that the cord body is made from at least one of silk, polymer or braided polymers, silicone, polyurethane, plastic, polyethylene, polypropylene, nylon, various impregnated or laminated fibrous materials, various plasticized materials, and one or more combinations thereof (strain relief device 36 is made from nylon or polyester threads Col 3 ln 12-14).
Wojcik is silent whether the anchoring devices are made from at least one of silk, polymer or braided polymers, silicone, polyurethane, plastic, polyethylene, polypropylene, nylon, various impregnated or laminated fibrous materials, various plasticized materials, and one or more combinations thereof.
Lee teaches that the anchoring devices are made from at least one of silk, polymer or braided polymers, silicone, polyurethane, plastic, polyethylene, polypropylene, nylon, various impregnated or laminated fibrous materials, various plasticized materials, and one or more combinations thereof (the adhesive compositions are blends of acid-grafted polyethylene and unmodified polyethylene and styrene butadiene rubber col 1 ln 16-18) in order to adhere a plurality of layers in fabricated parts/structures such as bottles, containers etc. which demand structural integrity for the ultimate intended use (Col 7 ln 61-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchoring devices of Wojcik to be made of polyethylene, which would be flexible and non-stretching, as taught by Lee in order to adhere a plurality of layers in fabricated parts/structures such as bottles, containers etc. which demand structural integrity for the ultimate intended use (as motivated by Lee, col 7 ln 61-64).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEE FLYNN whose telephone number is (571)272-8255. The examiner can normally be reached Monday-Friday 7:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY L FLYNN/               Examiner, Art Unit 3781                

/JESSICA ARBLE/               Primary Examiner, Art Unit 3781